402 F.2d 834
Harry P. BUTTS, Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Appellee.
No. 25669.
United States Court of Appeals Fifth Circuit.
Nov. 6, 1968.

Harry P. Butts, pro se.
Earl Faircloth, Atty. Gen., Tallahassee, Fla., Robert R. Crittenden, Asst. Atty. Gen., Lakeland, Fla., for appellee.
Before RIVES, WISDOM and SIMPSON, Circuit Judges.

BY THE COURT:

1
It is made to appear by the appellee's response to show cause order that the petitioner is no longer in appellee's custody and has completed service of all Florida sentences.


2
It is ordered that the within appeal is dismissed, all issues therein being now moot.